Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered July 6, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Lipp, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court properly refused to suppress the identification testimony. The police officers who conducted the lineup made several calls to the defendant’s attorney before proceeding with the lineup. Under these circumstances, the defendant was not denied the right to counsel when the police proceeded in the attorney’s absence (see, People v McRae, 195 AD2d 180, 187-188; People v Riley, 158 AD2d 559).
*653The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, without merit. Bracken, J. P., Rosenblatt, Copertino and Luciano, JJ., concur.